DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Stroem (WO-2011088941-A1) in view of Kankia (NPL – Kankia) as evidenced by Ochoa (NPL-Ochoa).
Regarding claims 1, 4, and 5, Stroem teaches a water soluble soybean polysaccharide (SSPS) that consists of a backbone made of homogalacturonan regions interlinked with short regions of rhamnogalacturonan [pg 10, line 25 – pg 11, line 1].  Ochoa teaches that homogalacturonan is made of long chains of linear 1,4-linked α-D-galacturonic acid [pg 68, section 3.3.1].  Stroem also teaches that 
Stroem does not teach the concentrations of the sugar moieties being 25 – 45, 25 – 40, or 30 – 40 parts per mole galacturonic acid; 20 – 50, 30 – 50, or 35 – 45 parts per mole galactose; 1 – 7, 3 – 7, or 5 – 6 parts per mole glucose; 0 – 20, 0 – 10, or 0 – 5 parts per mole arabinose; 0 – 6, 0 – 5, or 0 – 5 parts per mole xylose; and 4 – 14, 5 – 13, or 6 – 12 parts per mole rhamnose as constituent sugars.
Kankia teaches that lectins, proteins in the immune system involved in various immune reactions, identify and bind to complex carbohydrates on proteins and cells.  They are capable of detecting subtle differences between complex carbohydrate structures, recognizing certain sugars to carry out various functions like cell attachment, migration, and invasion [pg 3, Cellular receptors for carbohydrates, paragraph 2].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the sugar moiety concentrations of the SSPS of Stroem to achieve the immune system response desired of the innate stimulating polysaccharide of the claims, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 2 and 3, Stroem teaches an acidic beverage with at least 0.1 wt% SSPS [Claim 12].  The beverage contains SSPS/the innate immune stimulating polysaccharide of claim 1.  It is reasonable to conclude that any beverage comprising this polysaccharide would be an innate immune stimulant with the polysaccharide as an active component as the instant specification states “The polysaccharide of the present invention has innate immune stimulating activity” [Instant Specification, page 8, lines 12-13]. 

Response to Arguments
Applicant’s arguments, see pg 4 “Specifications”, filed April 20th, 2021, with respect to the specifications have been fully considered and are persuasive.  The objection of the specifications has been withdrawn. 
Applicant’s arguments, see pgs 4 and 5 “Claim Rejection - 35 USC § 101”, filed April 20th, 2021, with respect to the rejection of claims 1 – 3 under 35 USC § 101 have been fully considered and are persuasive.  The rejection of claims 1 - 3 has been withdrawn. 
Applicant’s arguments, see pgs 5 and 6 “Claim Rejection - 35 USC § 102(a)(1)”, filed April 20th, 2021, with respect to claims 1 - 5 under 35 USC § 102(a)(1) have been fully considered and are persuasive.  The rejection of claims 1 - 3 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688.  The examiner can normally be reached on M-R 7:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791